In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Bellard, J.), dated May 16, 1996, which granted the defendants’ motion for partial summary judgment dismissing any causes of action to recover damages for acts of malpractice committed before October 11, 1988.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly found that the plaintiff failed to establish a continuous course of treatment (see, Gordon v Magun, 83 NY2d 881; Nykorchuck v Henriques, 78 NY2d 255; Eagleston v Mt. Sinai Med. Ctr., 144 AD2d 427; cf., Pace v Caron, 232 AD2d 617). Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.